Title: To George Washington from Lieutenant Nathaniel Maynard, 18 September 1775
From: Maynard, Nathaniel
To: Washington, George



Camp at Prospect Hill 18th Sepr 1775
May it Please your Excellencey

Whereas I the Subscriber Sudingley Enter’d the Service in my Zeal for the Publick Safetey in Capacetey of a first Lieut. in Capt. Russell’s Companey of Coll Jona. Brewer’s Regiment, to the great detriment of my Private Interest, haveing left my Fammeley with onley An Age’d Father to take Care of my Farm render’d unfit to take Care of the same through the infermities of Age, and Laborer’s being Scarse, can not get aney one suteable to take charge of sd Place. And as there is at pressent maney Gentlemen better Quallefied then my Self who stand readey to take my Place; for the above reason’s beg leave to resign my Commission to your Excellencey, as I humbley Conceave it will be no ingurey to the Service.

Nathaniel maynard Liut.

